Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
Applicant's submission filed 02/12/2021 has been entered.  Claims 1-11 are pending.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2003/0158815) and Prokoski (US 2002/0140542) and Hyatt (US 6005487).
Regarding claim 1, Yoshida discloses an authentication method of an electronic access device (authentication method for store client device in title, abstract, para 0006-0008, 0044, 0112), the authentication method comprising:
collecting a usage history of user activity using an electronic card (activity or use history of use of credit card including area and time behavior in para 0064, 0072, 0078, the card be an electronic/IC card in para 0044, 0123-0124);
generating a usage pattern by analyzing the usage history (create/update weighting table based on history in para 0064, 0072, 0078); and
performing authentication by applying an authentication level selected based on the usage pattern when the access device is accessed by the electronic card (authentication card access using authentication level selected/set based on the weighting table in abstract, para 0058-0059, 0076).
Yoshida discloses that the authentication process concerns security and convenience (para 0002-0010) and may be applied to room access (para 0123) but does not expressly disclose the access device is an electronic locking device with locking and unlock history using an electronic key and performing authentication when the electronic locking device is locked and unlocked using the electronic key.
Prokoski discloses an analogous art access method where the access device may be a transaction terminal (fig 2) providing access in response to a credit card (para 0010, 
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yoshida the access device is an electronic locking device with locking and unlock history using an electronic key and performing authentication when the electronic locking device is locked and unlocked using the electronic key in view of Prokoski disclosing electronic lock for lock and unlock in response to an electronic key with history and authentication level for security and convenience that may be applied to locks as an alternative to financial transactions and suggested by Yoshida disclosing the authentication process concerns security and convenience and may be applied to room access. 
Regarding amended claim 1, the combination applied above does not expressly disclose the electronic locking device is temporally supplied with power from the electronic key and exchanges unique identifier (UID) information with the electronic key to perform a primary authentication by physical contact between the electronic locking device and the electronic key.
Hyatt discloses an analogous art security/authentication system and method including data and power electrical contact 103 of electronic key 100 connected to electrical contact 206 of lock 201 to communicate data and power (abstract, col 3 lines 
Regarding amended claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the electronic locking device is temporally supplied with power from the electronic key and exchanges unique identifier (UID) information with the electronic key to perform a primary authentication by physical contact between the electronic locking device and the electronic key in view of Hyatt disclosing key with electrical data and power electrical contact to temporarily supply power to the lock so the lock does not need a power source and to exchange data with unique IDs (specific/particular identification/serial numbers and/or keys) for verification/ authorization with additional security.  
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination 
Regarding claim 9, Yoshida discloses an authentication system of an electronic access device (authentication apparatus for store client device in title, abstract, para 0006-0008, 0044, 0112), the authentication system comprising:
a usage pattern analyzing device which analyzes a user activity to access an access device using electronic card (server analyze activity or use history of use of credit card including area and time behavior in para 0064, 0072, 0078, the card be an electronic/IC card in para 0044-0046, 0123-0124)), generates a usage pattern as a result of the analysis, and transmits the generated usage pattern to the access device  (create/update weighting table based on history and transmit level to store/client in para fig 12, 0046, 0064, 0072, 0078); and access device which collects the usage history to transmit the usage history to the usage pattern analyzing device (accounting device collects information and transmits to server in fig 12, para 0092-0096), receives the usage pattern, and applies an authentication level selected based on the usage pattern to perform authentication (client receives authentication level result and applies authentication accordingly in fig 12 para 0098-0114).
Yoshida discloses that the authentication process concerns security and convenience (para 0002-0010) and may be applied to room access (para 0123) but does 
Prokoski discloses an analogous art access method where the access device may be a transaction terminal (fig 2) providing access in response to a credit card (para 0010, 0036-0041) or an electronic lock (fig 5) providing lock/unlock in response to an electronic personal biometric key PBK (fig 1, 3, 4, para abstract, 0049, 0054, 0057-0058, 0075-0078).  The key includes access history with date/time/location (0042, 0054, 0085) and selectable security level based on accuracy and convenience (abstract, para 0010, 0019, 0023, 0051-0053, 0060) and applying the access level for authentication (decoding, analysis and encoding at the key (para 0074-0078) with additional analysis at central authority/server (fig. 6, para 0079-0080).
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Yoshida locking and unlocking an electronic locking device using an electronic key, analysis device transmits the generated usage pattern to the electronic key and the electronic key which collects the usage history and transmits the usage history to the usage pattern analyzing device, receives the usage pattern, and applies an authentication level selected based on the usage pattern to perform authentication in view of Prokoski disclosing electronic lock for lock and unlock in response to an electronic key with history and authentication level 
Regarding amended claim 9, the combination applied above does not expressly disclose the electronic locking device is temporally supplied with power from the electronic key and exchanges unique identifier (UID) information with the electronic key to perform a primary authentication by physical contact between the electronic locking device and the electronic key.
Hyatt discloses an analogous art security/authentication system and method including data and power electrical contact 103 of electronic key 100 connected to electrical contact 206 of lock 201 to communicate data and power (abstract, col 3 lines 34-61).   The lock contains no power supply itself, but is temporarily powered by the source of the key (powered up or awakened when the key is coupled to the lock) in col 5 line 45-col 6 line 64.  The contacts also exchange (communicate) unique ID information for authentication including specific lock ID or serial number (col 5 lines 45-55, col 7 lines 8-23, col 8 lines 43-54) and particular key serial number (col 6 lines 4-20, col 6 line 65-col 7 line 7) and seed encrypted with key IDK (col. 8 lines 55-63).  The lock IDNs (identification numbers), lock IDKs (encryption keys) and key IDNs are stored in tables of a programmer and in memory of the locks and keys (col 7 lines 26-col 8 line 21) and 
Regarding amended claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, the electronic locking device is temporally supplied with power from the electronic key and exchanges unique identifier (UID) information with the electronic key to perform a primary authentication by physical contact between the electronic locking device and the electronic key in view of Hyatt disclosing key with electrical data and power electrical contact to temporarily supply power to the lock so the lock does not need a power source and to exchange data with unique IDs (specific/particular identification/serial numbers and/or keys) for verification/ authorization with additional security.  

Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2003/0158815) and Prokoski (US 2002/0140542) and Hyatt (US 6005487) as applied above and further in view of Yan (US 2017/0140141).
The combination applied above does not expressly disclose level based on average and standard deviation of the normal distribution.
Yan discloses an analogous art authentication system with level based on weighting strategy using average (mean) and standard deviation (sigma) of a normal distribution of behavior activities, such as three levels of 1-sigma, 2-signa, or 3-sigma corresponding to 68%, 95% and 99% to provide levels of trust (title, abstract, par 0086-
Regarding claim 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein analyzing the usage pattern comprises:  calculating a normal distribution of a number of usages at every usage time using a number of locks at every usage time; and selecting the authentication level in accordance with an average and a standard deviation of the normal distribution in view of Yoshida and Yan disclosing weighting of usage time history data and Yan disclosing the weighting using average (mean) and standard deviation (sigma) of normal distribution to allow statistical modeling and analysis of human behavior for use in identity verification and authentication (para 0003, 0086).
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the analyzing usage pattern comprises: calculating a normal distribution of a number of usages at every usage location using a number of locks at every location; and selecting the authentication level in accordance with an average and a standard deviation of the normal distribution in view of Yoshida and Yan disclosing weighting of usage location history data and Yan disclosing the weighting using average (mean) and standard deviation (sigma) of normal distribution to allow statistical 
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the selecting the authentication level comprises: selecting a first authentication level when the number of usages is equal to or larger than the average of the normal distribution - 1 * standard deviation; selecting a second authentication level which is higher than the first authentication level when the number of usages is equal to or larger than the average of the normal distribution - 2 * standard deviation and smaller than the average of the normal distribution - 1 * standard deviation; and selecting a third authentication level which is higher than the second authentication level when the number of usages is equal to or larger than the average of the normal distribution - 3 * standard deviation and smaller than the average of the normal distribution - 2 * standard deviation in view of Yan disclosing three levels of 1-sigma, 2-signa, or 3-sigma corresponding to 68%, 95% and 99% to provide levels of trust to allow statistical modeling and analysis of human behavior for use in identity verification and authentication.
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the selecting of an authentication level comprises: selecting a first authentication level when the number of usages is equal to or larger than the average of the normal distribution - 1 * standard deviation; selecting a second .
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2003/0158815) and Prokoski (US 2002/0140542) and Hyatt (US 6005487) as applied above and further in view of Ho (US 2020/0349786).
The combination applied above does not expressly disclose clustering.
Ho discloses an analogous art access management system with behavior analysis module to determine patterns in a persons behavior by retrieving data of location and time and applying a clustering algorithm such as K-means clustering, hierarchical clustering or biclustering to determine trust levels such as high, moderate and low levels to provide low moderate and high secure authentication process for unlocking a locking device (abstract, figs 45-46, para 0367-0377). 
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination 
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the clustering of the usage history comprises: performing K-means clustering in accordance with a number of authentication levels in view of Ho disclosing K-means clustering as obvious one of a finite number of clustering algorithms to use machine learning algorithms and/or heuristic techniques to analyze behaviors for access management (para 0367-0377).  
Regarding claim 8, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the applying different authentication levels comprises: applying a high security authentication level to the usage location and the usage time in the cluster as a number of usage history in the cluster is smaller in view of Yoshida including activity time and area/location number (abstract, para 0010-0011, 0017, 0026, 0064-0066, 0072-0082, 0120) to increase convenience for frequent/normal times/locations and . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2003/0158815) and Prokoski (US 2002/0140542) and Hyatt (US 6005487) as applied above and further in view of Shimizu (US 2013/0335194).
Yoshida disclosed a pattern analyzing device with a learning unit which learns the usage pattern based on the received usage history (authentication center for creating/maintaining reference/weighting table factors and determining authentication level from location and time in para 0010, 0046, 0063, 0073-0076), but the combination applied above lacks accommodating unit with charging and communication.
Shimizu discloses an analogous art authentication system (key management system in title and abstract) that includes:
an accommodating unit which accommodates the electronic key (key storage unit 21 storing keys 11 in figs 1-3, 5-6 and 8-9 and para 0132-0116);
a charging unit which charges the electronic key when the electronic key is accommodated (storage unit power source 151 charging key 11 when connected inside storage unit in figs 5-6 and para 0129-0136, 0188);
a communication unit which receives a usage history from the electronic key and transmits a usage pattern generated based on the received usage history to the electronic key (key storage communication unit 156, input/output terminal 154 communicating with keys, Aps and hall computers including take-out number, history time and history 
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the usage pattern analyzing device comprises: an accommodating unit which accommodates the electronic key; a charging unit which charges the electronic key when the electronic key is accommodated; a communication unit which receives the usage history from the electronic key and transmits the usage pattern generated based on the received usage history to the electronic key in view of Shimizu disclosing key storage with charging and communication for key management in an access system.
Response to Arguments
Applicant’s arguments filed 02/12/2021 with respect to the rejections of claims 1-11 under 35 USC 103 have been fully considered and are persuasive in view of the amendment to the independent claims.  Therefore, the prior rejections have been withdrawn.  However, upon further consideration, new grounds of rejections are made in view of in view of the previously applied prior art and Hyatt.
Applicant argues that the previously applied prior art lack the new limitation in independent claims 1 and 9 of an electronic locking device temporarily receives power form an electronic key by physical contact while performing primary authentication.  
However, Hyatt discloses this limitation in order to provide an access / locking device that does not need a power source and to provide additional security.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Clark (US 4829296) discloses a security/authentication methods/systems with power from key to lock.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

2/23/2021							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683